IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


PAUL KINDERMANN, JR. AND KAREN         : No. 114 EAL 2015
KINDERMANN,                            :
                                       :
                  Petitioners          : Petition for Allowance of Appeal from the
                                       : Order of the Superior Court
                                       :
           v.                          :
                                       :
                                       :
JOSEPH CUNNINGHAM,                     :
                                       :
                  Respondent           :


                                    ORDER


PER CURIAM

     AND NOW, this 29th day of July, 2015, the Petition for Allowance of Appeal is

DENIED.